Citation Nr: 0602549	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-36 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to service connected burial benefits.

4.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from November 1960 to April 
1963.  He died in August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002.

2.  Records of a hospitalization from August 12, 2002 to 
August 19, 2002 indicate diagnoses and treatment for urinary 
tract infection and acute renal failure, as well as chronic 
schizophrenia; the death certificate indicates that the cause 
of death was cardiorespiratory arrest due to chronic 
obstructive pulmonary disease and emphysema.

3.  At the time of his death, the veteran did not have 
pending any claim for VA benefits.

4.  At the time of the veteran's death, service connection 
was in effect for schizophrenia with an evaluation of 100 
percent; the effective date of the veteran's 100 percent 
evaluation for schizophrenia was May 20, 1994.

5.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.

CONCLUSIONS OF LAW

1.  A service connected disability did not cause, contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).

3.  The criteria for entitlement to service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.1600 (2005).

4.  The criteria for a grant of DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
August 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of her claims, the appellant was notified of 
the evidence and information required to substantiate them.  
A Statement of the Case issued in July 2003 provided notice 
to the appellant of the evidence necessary to support her 
claim of service connection for the cause of the veteran's 
death.  A Statement of the Case issued in June 2004 provided 
notice of the evidence necessary to support her claim for 
accrued benefits.  A November 2004 Statement of the Case 
provided notice of the evidence necessary to support her 
claim form service-connected burial benefits.  A June 2005 
Statement of the Case provided notice of the evidence 
necessary to support her claim for DIC.  A supplemental 
statement of the case dated in March 2005 also provided 
notice to the appellant of the evidence of record regarding 
her claims for service connection for the cause of the 
veteran's death and accrued benefits, and why this evidence 
was insufficient to award the benefits sought.  

Moreover, letters dated in October 2002 and August 2004 also 
instructed appellant regarding the evidence necessary to 
substantiate her claims and requested that she identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, private treatment records have been obtained and 
associated with the record.  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records show that he was 
diagnosed with schizophrenic reaction in February 1963.  In 
March 1963 he was considered before a physical evaluation 
board, which determined that the veteran's schizophrenia was 
100 percent disabling.  The veteran was transferred to the VA 
hospital in Quezon City, Manila, The Philippines for further 
treatment and disposition in April 1963.  
An April 1963 memorandum from the U.S. Naval Hospital in 
Philadelphia indicates that the veteran was transferred to 
the temporary disability retired list.  

Aside from periods of hospitalization, the veteran's 
schizophrenia was evaluated as 30 percent disabling until 
November 1994.  At that time, the RO concluded that the 
veteran's schizophrenia was 100 percent disabling, effective 
May 20, 1994.  The effective date of the 100 percent 
evaluation corresponded with the veteran's hospitalization 
for his psychiatric disorder.

An admission document from the University of Santo Thomas 
Hospital, dated in August 2002, indicates that the veteran 
was hospitalized because of his chronic schizophrenia.  

A death certificate, signed by Dr. Jesus Arturo De Vera, the 
Municipal Health Officer, indicates that the veteran died on 
August [redacted], 2002.  Dr. De Vera listed the 
cause of death as cardiorespiratory arrest, the underlying 
causes being chronic obstructive pulmonary disease and 
emphysema.  The death certificate lists the informant as the 
veteran's daughter.

In an October 2002 letter, Dr. De Vera indicated that he 
could not comply with the RO's request for the veteran's 
clinical records.  He noted that he had never attended or 
treated the veteran, and that being the Municipal Health 
Officer, he was directed to sign the death certificates in 
all cases where deaths occurred within the locality but the 
decedent had not been medically attended at the time of 
death.  He related that he listed the causes of death based 
on the report of the veteran's daughter.  

The RO notified the appellant in October 2002 that 
nonservice-connected burial and interment allowance benefits 
were authorized.

The veteran's family subsequently submitted a December 2002 
medical certificate from Ramon S. Javier, M.D. from the 
University of Santo Thomas Hospital.  Dr. Javier noted that 
the veteran had been admitted to the psychiatric ward on 
August 12, 2002 because of behavioral changes.  Physical 
examination on admission indicated that the veteran had 
difficulty breathing.  He was given Ventolin nebulization on 
the ward.  His difficulty continued, and the next day he was 
given additional treatment.  On August 14, 2002, intravenous 
fluids were started.  The veteran had no urine output, and an 
indwelling catheter was inserted.  A nephrology consultation 
was ordered.  The veteran was transferred to the regular 
medical ward because of his deteriorating renal function.  
After transfer, the veteran's kidneys continued to 
deteriorate and dialysis was considered.  The veteran became 
drowsy and incoherent.  The veteran underwent dialysis on 
August 19, 2002, but no improvement was noted and his 
condition continued to deteriorate.  The veteran went into 
cardiopulmonary arrest on August 22, 2002.  He was 
resuscitated and intubated, and placed on a ventilator.  His 
vital signs continued to deteriorate, and there were no brain 
stem reflexes.  The prognosis was explained to his family, 
and they opted to take the veteran home.  As noted above, he 
died on August [redacted], 2002.

Analysis

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Servcie connection for renal disease may be granted if 
manifest to a compensable level within one year of 
separation.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  Although the records relating to the cause of the 
veteran's death are in conflict, there is no indication that 
the veteran's schizophrenia contributed substantially or 
materially in causing the fatal conditions.  The death 
certificate indicates cardiopulmonary arrest due to chronic 
obstructive pulmonary disease and emphysema.  Dr. Javier's 
report indicates that although the veteran was initially 
hospitalized as a result of psychiatric symptoms, he was also 
suffering from difficulty breathing and deteriorating renal 
function.  He was eventually transferred the medical ward, 
where his vital signs continued to deteriorate and he 
eventually went into cardiopulmonary arrest.   He 
subsequently had no brain stem reflexes, and his prognosis 
was explained to his family.  In sum, the medical evidence 
does not show that the veteran's service-connected 
schizophrenia played a material causal or contributory role 
in producing his death.  Accordingly, service connection for 
the cause of the veteran's death must be denied.

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 
F.3d 1296 (Fed Cir. 1998), the United States Court of Appeals 
for the Federal Circuit held that the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision 
in order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, review of the record reveals that the 
veteran did not have a claim for benefits pending prior to 
his death.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the U.S. Court of Appeals for Veterans Claims held that where 
the law, and not the evidence, is dispositive of a claim, 
such claim should be denied because of the absence of legal 
merit or the lack of entitlement under the law.  Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  



Service Connected Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2005).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid. 38 C.F.R. 
§ 3.1600(a) (2005).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2005).

As the veteran was in receipt of compensation at the time of 
his death, burial benefits were paid under the provisions of 
38 C.F.R. § 3.1600(b)(1)(2).  However, as discussed above, 
the veteran did not die of a service-connected disability.  
Thus, burial benefits are not warranted under the provisions 
of 38 C.F.R. § 3.1600(a).

Dependency and Indemnity Compensation

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The veteran was entitled to a 100 percent rating from May 
1994.  He died in August 2002.  38 U.S.C.A. § 1318 requires a 
disability be continuously rated totally disabling for a 
period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  While there were adjudications regarding the 
evaluation of the veteran's service-connected schizophrenia 
that predate the May 1994 effective date for his 100 percent 
evaluation, the appellant has not alleged that a higher 
evaluation was denied due solely to clear and unmistakable 
error.  

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because his service-connected schizophrenia was not 
continuously rated as totally disabling for a period of 10 or 
more years immediately preceding his death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to service connected burial benefits is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


